DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015190256, machine translation provided, (hereinafter HIRACHI) in view of CN 201767013, machine translation provided (hereinafter HAN).
Regarding claims 16 and 19, HIRACHI discloses an aerosol-generating article (Fig. 1, cigarette 1), comprising: an aerosol-forming substrate (Fig. 1, tobacco rod 11); and a hollow tubular support element comprising fibrous filtration material and being disposed immediately downstream of the aerosol-forming substrate (Fig. 1, filter portion 12, ¶18, lines 3-4 and 9-10).  HIRACHI further discloses wherein the hollow tubular support element defines an opening (Figs. 2 and 5, vent holes 1242 and 1222). The claim limitation “configured to allow aerosol to flow from the aerosol-forming substrate towards a mouth end of the aerosol- generating article” is considered as intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  The claim is drawn to the structure of the filter and the claim contains a self-contained description of the structure. A person having ordinary skill in the art can appreciate that the filter portion as described by HIRACHI is capable of having aerosol pass toward a mouth end of the article.  
HIRACHI may not explicitly disclose wherein at least a portion of the fibrous filtration material of the hollow tubular support element inwardly projects into the opening and defines at least one internal projection and wherein the hollow tubular support element comprises two or more projections that inwardly project into the opening, the two or more projections being uniformly disposed around the opening.
HAN teaches (Figure 1) a hollow shaped filter rod comprising a solid base rod (11) and a hollow base rod (1) (¶24, lines 1-3).  HAN further teaches the cross-sectional shape of the cavity (3) can be a pentagram (Figure 4) or a Y-shape (Figure 5) (¶13, line 1). As such, the portions of the hollow base rod (1) that project into the cavity (3) define at least one projection (modified Figure 4, inner corners of the pentagram).  Han also teaches that the hollow base rod (1) comprises two or more elastically deformable projections uniformly disposed around the 

    PNG
    media_image1.png
    288
    509
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein at least a portion of the fibrous filtration material of the hollow tubular support element inwardly projects into the opening and defines at least one internal projection and wherein there are two or more projections being uniformly disposed around the opening as taught in HAN.  One skilled in the art would appreciate that the filter tip design as described by HAN improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product apart from other competitors in a very competitive cigarette market (HAN ¶7).
Regarding claim 17, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI further discloses wherein the opening extends through an entire length of the hollow tubular support element.  Fig. 5 shows the opening extending through the entire length of the filter.  
Regarding claim 18, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein the at least one projection extends into the opening at least at an upstream end portion of the hollow tubular support element.  HIRACHI does disclose that the opening extends at least at an upstream end portion of the hollow tubular support element as shown in Fig. 5.
HAN teaches (Figure 1) a hollow shaped filter rod comprising a solid base rod (11) and a hollow base rod (1) (¶24, lines 1-3).  HAN further teaches the cross-sectional shape of the cavity (3) can be a pentagram (Figure 4) or a Y-shape (Figure 5) (¶13, line 1). As such, the portions of the hollow base rod (1) that project into the cavity (3) define at least one projection (modified Figure 4, inner corners of the pentagram).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the at least one projection extends into the opening at least at an upstream end portion of the hollow tubular support element as taught in HAN.  One skilled in the art would appreciate that the filter tip design as described by HAN improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product apart from other competitors in a very competitive cigarette market (HAN ¶7) and extend the cross-sectional shape through the hollow tubular support element as shown in HAN Fig. 4.
Regarding claim 20, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein a tip of the at least one projection is located from a radial centre of the hollow tubular support element by a distance of less than 23 percent of a radius of the hollow tubular support element.
Although it is not expressly taught the shapes and proportions of the support element, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the shape of the projections could vary to influence the RTD and removal of constituents (HAN ¶7).	 
Regarding claim 21, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein a tip of the at least one projection is located at a radial centre of the hollow tubular support element.
HAN discloses that a tip of at least one projection is located at a radial centre as shown in the side-by-side figures of HAN and the instant application:

    PNG
    media_image2.png
    573
    841
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein a tip of the at least one projection is located at a radial centre of the hollow tubular support element as taught in HAN.  One skilled in the art would appreciate that the filter tip design as described by HAN improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product apart from other competitors in a very competitive cigarette market (HAN ¶7) and alter the filter shape to include configurations where a projection is located at the radial center as shown in HAN Fig. 4.
Regarding claim 27, modified HIRACHI discloses the aerosol-generating article according to claims 16 as discussed above.  HIRACHI further discloses wherein the hollow tubular support element is formed from an elastically deformable material.   (¶18, lines 5-6; ¶19, line 10, the 
Regarding claim 29, modified HIRACHI discloses the aerosol-generating article according to claim 16 as discussed above.  HIRACHI further discloses a filter segment at the mouth end of the aerosol-generating article (¶6).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and HAN as discussed in the rejection of claims 16 above and in further view of US 3428050 A (hereinafter KANDEL).
Regarding claim 22, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein the at least one projection extends through a radial centre of the hollow tubular support element, and wherein the tip of the at least one projection extends beyond the radial centre of the hollow tubular support element by a distance of less than 23 percent of a radius of the hollow tubular support element.  
KANDEL teaches a filter cigarette is divided transversely into tip and body sections having meeting ends divided longitudinally into at least one segment filled with a tobacco smoke filter and another segment without a tobacco smoke filter which enables a variable degree of smoke-filtering action depending upon the relative angular adjustment of the tip and body sections (abstract).  KANDEL teaches an embodiment (Fig.6) with hollow void sections 30 around the cross-section.  In this embodiment the projection extends through the radial center. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the tip extension can vary with predictable results of altering filtration.	

Claims 23-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI in view of KANDELL
Regarding claim 23, HIRACHI discloses an aerosol-forming substrate in a form of a rod (Fig. 1, tobacco rod 11); and a hollow tubular support element comprising fibrous filtration material and being disposed immediately downstream of the aerosol-forming substrate, (Fig. .  HIRACHI further discloses wherein the hollow tubular support element further comprises: a peripheral portion of material that extends around a periphery of the hollow tubular support element (Fig. 2, rolling paper 124, ¶19), and5Docket No. 527327USPreliminary Amendment an inner portion of material (fiber tow, ¶18) .
HIRACHI may not explicitly disclose that the inner portion extends from at least a first point on the peripheral portion to at least a second point on the peripheral portion through a radial centre of the hollow tubular support element, and wherein the peripheral and the inner portions together define at least two openings in the hollow tubular support element configured to allow aerosol to flow from the aerosol- forming substrate towards a mouth end of the aerosol-generating article.
KANDEL teaches a filter cigarette is divided transversely into tip and body sections having meeting ends divided longitudinally into at least one segment filled with a tobacco smoke filter and another segment without a tobacco smoke filter which enables a variable degree of smoke-filtering action depending upon the relative angular adjustment of the tip and body sections (abstract).  KANDEL teaches an embodiment (Fig.6) with hollow void sections 30 around the cross-section.  In this embodiment the projection extends through the radial center. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include that extends from at least a first point on the peripheral portion to at least a second point on the peripheral portion through a radial centre of the hollow tubular support element, and wherein the peripheral and the inner portions together define at least two openings in the hollow tubular support element configured to allow aerosol to flow from the aerosol- forming substrate 
Regarding claim 24, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI further discloses wherein the peripheral portion of the material of the hollow tubular support element is substantially annular shaped.  This is shown in HIRACHI Fig. 2.
Regarding claim 25, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI may not explicitly disclose wherein the inner portion of the material comprises one or more bars, which extend across a space within the peripheral portion, with at least one bar extending through the radial centre of the hollow tubular support element.  
KANDEL teaches a filter cigarette is divided transversely into tip and body sections having meeting ends divided longitudinally into at least one segment filled with a tobacco smoke filter and another segment without a tobacco smoke filter which enables a variable degree of smoke-filtering action depending upon the relative angular adjustment of the tip and body sections (abstract).  KANDEL teaches an embodiment (Fig.6) with hollow void sections 30 around the cross-section.  In this embodiment the filter portions 16a are considered to be bars that extend through the radial center.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the inner portion of the material comprises one or more bars, which extend across a space within the peripheral portion, with at least one bar extending through the radial centre of the hollow 
Regarding claim 26, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI further discloses wherein the inner portion of the material resides at least at an upstream end portion of the hollow tubular support element.  HIRACHI discloses that the opening extends at least at an upstream end portion of the hollow tubular support element as shown in Fig. 5.
Regarding claim 28, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI further discloses wherein the hollow tubular support element is formed from an elastically deformable material.   (¶18, lines 5-6; ¶19, line 10, the annular segment is formed by an acetate filter, which is a soft deformable material well known in the art). 
Regarding claim 30, modified HIRACHI discloses the aerosol-generating article according to claims 23 as discussed above.  HIRACHI further discloses a filter segment at the mouth end of the aerosol-generating article (¶6).
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and HAN as discussed in the rejection of claim 16 above and in further view of US-20140305448-A1 (hereinafter ZUBER).
Regarding claim 31, modified HIRACHI discloses the aerosol-generating article according to claims 16 as discussed above.  HIRACHI may not explicitly disclose discloses an aerosol-cooling element downstream of the hollow tubular support element.  
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  The aerosol-cooling element (Fig. 1, aerosol cooling element 40) may act to cool the temperature of a stream of aerosol by means of thermal transfer (¶124, ¶192).  The aerosol cooling element may also remove phenolic compounds from the aerosol stream (¶128-¶130).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include an aerosol-cooling element downstream of the hollow tubular support element as taught in ZUBER.  A person of ordinary skill in the art would obviously include a cooling element to cool the aerosol prior to entry into a user’s mouth.  Doing so would make the aerosol directly inhalable into a user’s lungs (¶18) and reduce unwanted phenolic compounds (128).
Regarding claim 33, modified HIRACHI discloses the aerosol-generating article according to claim 16 discussed above.  HIRACHI may not explicitly disclose a heater blade configured to be inserted into an aerosol-forming substrate of the aerosol-generating article.
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  ZUBER further teaches that the aerosol-generating device comprises a heating element 120 (¶188).  The heating element is mounted within the device and can be a blade inserted directly into the aerosol-forming substrate (Fig. 2, heating element 120, ¶188).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include a heater blade configured to be inserted into an aerosol-forming substrate of the aerosol-generating article.  A person of ordinary skill in the art would obviously recognize the need to heat the substrate in order to form the aerosol.  Using the heating blade of ZUBER would be an obvious choice for heating the aerosol-forming substrate yielding predictable results of aerosol formation for inhalation by a user.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and KANDEL as discussed in the rejection of claim 23 above and in further view of ZUBER.
Regarding claims 32, modified HIRACHI discloses the aerosol-generating article according to claims 23 as discussed above.  HIRACHI may not explicitly disclose discloses an aerosol-cooling element downstream of the hollow tubular support element.  
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  The aerosol-cooling element (Fig. 1, aerosol cooling element 40) may act to cool the temperature of a stream of aerosol by means of thermal transfer (¶124, ¶192).  The aerosol cooling element may also remove phenolic compounds from the aerosol stream (¶128-¶130).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include an aerosol-cooling element downstream of the hollow tubular support element as taught in ZUBER.  A person of ordinary skill in the art would obviously include a cooling element 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726